Citation Nr: 0838770	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  03-20 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for chronic bronchitis.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for erectile 
dysfunction (ED).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied claims for service connection for 
PTSD, chronic bronchitis, hypertension, and ED, and which 
determined that new and material evidence had not been 
presented to reopen a claim for service connection for 
residuals of a low back injury.

Thereafter, in October 2005, the Board reopened the claim for 
service connection for PTSD but denied the claim on the 
merits, and further denied the claims for service connection 
for chronic bronchitis, hypertension, and ED.  The Board also 
determined that the evidence was not sufficient to reopen the 
claim for service connection for residuals of a low back 
injury.  The veteran filed a timely appeal of the Board's 
October 2005 decision, and pursuant to a Judgment of the 
United States Court of Appeals for Veterans Claims (Court), 
dated in December 2007, the Court vacated the Board's 
decision and remanded the claims pursuant to a Memorandum 
Decision, dated in November 2007.  As will be shown more 
fully below, the directives of the Court as expressed in the 
November 2007 Memorandum Decision require the Board to remand 
all of the claims on appeal for further procedural and/or 
evidentiary development.  Although not specifically addressed 
by the Court, based on the statements of the Court that 
request further examination with respect to the issue of 
entitlement to service connection for PTSD, the Board finds 
that it was not the intention of the Court to vacate the 
aspect of the Board's decision that reopened the claim for 
service connection for PTSD.  Thus, the Board finds that it 
is no longer necessary for the Board to consider this claim 
on a new and material basis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Memorandum Decision of November 2007, the Court first 
noted that the veteran was entitled to further notice as to 
all of the claims on appeal pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  More 
specifically, with respect to the veteran's new and material 
claims, the Court determined that the veteran was entitled to 
notice that adequately described the concept of new and 
material evidence and "what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).  In addition, with respect to the remaining claims on 
appeal, the Court noted that the VCAA notice letters of 
record predated these claims and therefore were not 
sufficient.  Accordingly, the Board finds that it must remand 
the claims so that appropriate VCAA notice can be provided 
with respect to all of the claims on appeal.

While Kent notice is arguably no longer necessary as to the 
claim for service connection for PTSD because of the Court's 
apparent agreement with the Board's reopening of this claim 
in October 2005, the Board will still direct that another 
VCAA notice should be provided the veteran as to his claim 
for service connection for PTSD at the same time he is 
provided with a new notice concerning his claims for service 
connection for chronic bronchitis, hypertension, and ED.  

Next, the Memorandum Decision determined that the Board erred 
by not obtaining a VA examination and etiological opinion 
regarding his diagnoses of PTSD.  The Court also specifically 
found that there had not been sufficient efforts to 
investigate the veteran's claimed stressor of participating 
in the suppression of riots in Chicago in 1968.  In this 
regard, the Court noted that there was evidence that teams 
were sent from Fort Hood, Texas, where the veteran was 
stationed, to monitor radio transmissions during the 1968 
riots in Chicago.  Moreover, the veteran had produced 
articles that stated that "some 5,000 GIs from Fort Hood 
were sent to Chicago."  Thus, prior to the scheduling of the 
veteran's PTSD examination, the Board finds that the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
should be contacted so that it can research the unit history 
of the veteran's unit and determine whether HHC 4th 
Battalion, 46th Infantry, 1st Armored Division, was deployed 
to the downtown area of Chicago to monitor demonstrations 
during the month of August 1968.  

The Court also determined that an examination and etiological 
opinion needed to be obtained with respect to the issue of 
entitlement to service connection for ED, and that while it 
currently found that such an examination and opinion was not 
required as to the claims for service connection for chronic 
bronchitis and hypertension, it determined that the veteran 
should be permitted to supply additional evidence on remand 
that may tend to alter the analysis with respect to these 
claims.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran of the specific 
information and evidence not of record 
that is necessary to substantiate his 
claims for: service connection for 
PTSD; service connection for chronic 
bronchitis; service connection for 
hypertension; service connection for 
ED; and whether new and material 
evidence has been submitted to reopen a 
claim for service connection for 
residuals of a low back injury.  

Notice with regard to the issues of 
entitlement to service connection 
should include information on direct 
and secondary service connection.

With respect to the claim for service 
connection for residuals of a low back 
injury, this notice should include the 
current standard for new and material 
evidence and an explanation of what the 
evidence must show to reopen this 
veteran's claim.  VA must tell the 
veteran the basis for the previous 
denial in June 1990 and what the 
evidence must show in order to reopen 
this particular claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Concerning all of the claims, the 
veteran should be informed of the 
information and evidence that VA will 
seek to obtain and that he is expected 
to provide.  

2.  An effort should be made to contact 
JSRRC located at 7701 Telegraph Road, 
Kingman Building, Room 2C08, 
Alexandria, VA 22315-3802 (previously 
known as U.S. Center for Unit Records 
Research (CURR)), and request that 
JSRRC research the unit history of HHC 
4th Battalion, 46th Infantry, 1st 
Armored Division from August 1968 to 
determine whether the veteran's unit 
was deployed to the downtown area of 
Chicago to monitor demonstrations 
during the month of August 1968.

3.  Thereafter, schedule the veteran 
for a VA psychiatric examination to 
determine whether he has PTSD under the 
criteria as set forth in the Diagnostic 
and Statistical Manual for Mental 
Disorders (DSM-IV).  Provide the 
examiner with a summary of the alleged 
stressors.  The claims files should be 
provided to the examiner in connection 
with the examination.  All necessary 
studies are to be accomplished.

If PTSD is found, the examiner should 
provide an opinion as to whether it is 
as least as likely as not (probability 
of 50 percent or greater) that it is 
related to the stressor or stressors 
reported by the veteran as having 
occurred during active service.  The 
examiner must state the stressor(s) 
relied upon to support the diagnosis.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  The veteran should be afforded an 
appropriate VA examination for the 
purpose of determining the nature and 
etiology of his erectile dysfunction.  
The veteran's claims file should be 
made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.

Following the examination, the examiner 
is requested to provide an opinion as 
to whether it is at least as likely as 
not (probability of 50 percent or 
greater) that the veteran has ED and, 
if so, whether his ED had its onset 
during active service or is related to 
any in-service disease or injury.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Finally, readjudicate the claims on 
appeal.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




